SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

919
CAF 16-00102
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF ONEIDA COUNTY DEPARTMENT OF
SOCIAL SERVICES, ON BEHALF OF CARINA J. PUGH,
PETITIONER-APPELLANT,

                      V                                          ORDER

ADRIAN THOMAS, RESPONDENT-RESPONDENT.


TRACY L. PUGLIESE, ROME, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Oneida County (Julia
Brouillette, J.), entered June 19, 2015 in a proceeding pursuant to
Family Court Act article 4. The order denied the objections of
petitioner to the corrected order of a Support Magistrate and
confirmed the corrected order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court